Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the lying goods" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-15 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallo et al. (US 3,448,870).

Re claim 2, the overhead conveyor 20 extends at least in regions above the delivery points of the lying conveyor, see Figure 8.
Re claim 3, the carrier T serves as a transport pocket in which overhead goods are conveyed.
Re claim 4, the carrier T may be emptied.
Re claim 7, shown is at least one feed point 22 at which goods are fed to at least one of the lying conveyor and the overhead conveyor.
Re claim 8, stations 26 exclusively feed overhead conveyor 20.
Re claim 9, removal stations 41 are exclusively for the removal of overhead conveyor goods.
Re claim 10, Figure 8 shows ramps 51 and 52 for conveying goods to delivery points.
Re claim 11, shown in Figure 8 is a brake G.
Re claim 12, the brake G is for goods delivered from the overhead conveyor.
Re claim 13, Figure 2 shows at least one conveyor strand along the delivery points in removal zone 25.
Re claim 14, the strand extends sequentially along the delivery points.
Re claim 15, Figure 2 shows multiple conveyor strands.
Re claim 18, ramps 51 and 52 are delivery storage elements.
Re claim 19, Figure 2 shows several sorting lines with delivery points at the end of the lines.

Re claim 21, delivery points are at the end of ramps 51 and 52.
Re claim 22, goods are directly delivered from goods carrier T to at least one of the delivery points in a sorted manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo et al. in view of Wend et al. (EP 2,418,160).
Gallo et al. do not show transport pockets which are rotatable about a vertical axis.  However, shown by Wend et al. in Figures 9 and 13 are transport pockets which can rotate about vertical axis.  To have such on Gallo et al. would have been obvious to one of ordinary skill in the art as it would allow easier movement about corners as well as facilitate easier delivery to select sides.
Re claim 6, the movement of Wend et al. causes the pockets to be rotationally driven.
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       01/13/2022